DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 8/26/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ORLANDO E AVILES/             Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                           
Claim Rejections - 35 USC § 112
2. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 19, the claim language states “wherein the mutual spacing is greater than a circumferential length of each air-directing member”. Additionally, the remarks submitted point to figures 3 and 4 for support. However, figures 3 and 4 do not provide explicit support for the newly added claim language. 
Claim Rejections - 35 USC § 103
3. Claims 1, 3-5, 9-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US Patent 10722832), hereinafter Spencer, in view of NPL1, (Bernoulli Equation).
Regarding claim 1, Spencer teaches a suction apparatus (figs. 1A-1E and 2A-2G, wherein figs. 1A-1E are schematic (col. 10, lines 16-18)) comprising:
a housing (see Spencer’s annotated fig. 2A below) having an air inlet and an air outlet (fig. 2B, inlet 205 and outlet 245);

    PNG
    media_image1.png
    872
    604
    media_image1.png
    Greyscale
 
an electric motor (fig. 2C, motor 255) configured to generate an air flow that enters the housing through the air inlet and exits the housing through the air outlet (figs. 1A-1E schematically illustrate the flow of air through the vacuum.); 
at least one cyclone chamber (see Spencer’s annotated fig. 2A below. Spencer teaches a portion of the dust carried within the dust-laden air is removed by cyclonic, inertial, and/or centrifugal separation as the air travels along helical paths 7 and 8 (fig. 1A and 1E, col. 5, lines 52-55)); 

    PNG
    media_image2.png
    852
    548
    media_image2.png
    Greyscale

a collection container (fig. 2A, exterior vessel 210, Spencer teaches a portion of the dust carried within the dust-laden air is removed by cyclonic, inertial, and/or centrifugal separation as the air travels along helical paths 7 and 8 (fig. 1A and 1E, col. 5, lines 52-55).); 
a filter element (figs. 2A-2C, the array of cyclonic separators 225 is being interpreted as a filter element); and 
at least one air-directing device (figs. 2A-2C, pre-filtration section 215) including a plurality of elongated air-directing members (see Spencer’s annotated fig. 2A below) configured to direct the air flow within the cyclone chamber (Consistent with the interpretation of the cyclone chamber above, Spencer’s pre-filtration section 215 directs air flow within the cyclone chamber. Specifically, Spencer teaches the air travels along flow path j (fig. 2D) through the pre-filtration section 215 to the cyclone inlet manifold (col. 12, lines 15-17). Additionally, consistent with the above interpretation, the pre-filtration section is within the cyclone chamber.), the plurality of elongated air- directing members at least partially surrounding the filter element so as to at least partially obstruct the air flow to the filter element (fig. 2D), 

    PNG
    media_image3.png
    882
    593
    media_image3.png
    Greyscale

wherein each air-directing member of the plurality of elongated air-directing members is spaced apart from adjacent air-directing members of the elongated air-directing members in a non-overlapping manner (fig. 2A) such that there is a circumferential gap, as seen from a longitudinal axis of the air-directing device, between a leading edge of each air-directing member and a trailing edge of the adjacent air-directing member (fig. 2A).
Additionally, Spencer teaches a mutual spacing between the leading edge of each air-directing member and the trailing edge of the adjacent air-directing member (fig. 2A). 
Spencer does not explicitly teach the mutual spacing is in a range of from 15 mm to 35 mm.-2- R.383608 (2178-2340)Serial No. 16/866,791  
However, the instant disclosure fails to provide any criticality in the specific claimed range.
In the Fluid Mechanics art it is old and well known that the area through which fluid flows affects  velocity and pressure (See Bernoulli energy equation; attached NPL).  In the vacuum cleaner of Spencer the spacing between the air directing members affects the velocity and pressure of the airflow throughout the vacuum cleaner. Therefore, the spacing of the members is a result effective variable. In this case, the recognized result is that the spacing of the members affects the pressure and velocity of the air flow through the vacuum cleaner (see Bernoulli’s equation); as the area (i.e. spacing) increases the velocity is reduced and the pressure increases; and vice versa.  Therefore, since the general conditions of the claim, i.e. that there is a spacing between the air directing members, was disclosed in the prior art by Spencer, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the spacing between the air directing members of Spencer to be between 15mm-35mm.
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Spencer, as modified, to have a mutual spacing between the leading edge of each air-directing member and the trailing edge of the adjacent air-directing member in a range of from 15 mm to 35 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IV. A). In the instant case, it does not appear that the device of Spencer, as modified, would operate differently given the claimed ranges because the air-directing device is intended to direct air flow within the apparatus. 
Regarding claim 3, Spencer, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Spencer, as modified, teaches wherein, relative to a radial direction to a housing axis, the at least one air-directing device is disposed between the filter element and the collection container (fig. 2A, the pre-filtration section 215 is disposed between the array of cyclonic separators 225 and the exterior vessel 210, relative to a radial direction to a housing axis).  
Regarding claim 4, Spencer, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Spencer, as modified, teaches wherein, relative to a housing axis, the at least one air-directing device is disposed coaxially between the filter element and the collection container (fig. 2A, the pre-filtration section 215 is disposed coaxially between the array of cyclonic separators and the exterior vessel 210, relative to a housing axis).  
Regarding claim 5, Spencer, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Spencer, as modified, teaches wherein the at least one air-directing device has a substantially circular cross section (fig. 2C).  
Regarding claim 9, Spencer, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Spencer, as modified, teaches wherein the at least one air-directing device includes at least one frame element connecting the plurality of elongated air-directing members to one another so as to increase a stability of the at least one air-directing device (see Spencer’s annotated fig. 2C below. The air-directing device includes at least one frame element connecting the plurality of elongated air-directing members to one another so as to increase a stability of the at least one air-directing device).  

    PNG
    media_image4.png
    709
    740
    media_image4.png
    Greyscale

Regarding claim 10, Spencer, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Spencer, as modified, teaches wherein the at least one air-directing device has at least one connection element configured to fixedly connect the at least one air-directing device to at least one of the housing, the collection container, and the filter element (see Spencer’s annotated fig. 2D below. Spencer teaches the air-directing device has at least one connection element configured to fixedly connect the at least one air directing device to the array of cyclonic separators.).  

    PNG
    media_image5.png
    613
    721
    media_image5.png
    Greyscale

Regarding claim 11, Spencer, as modified, teaches the claimed invention as rejected above in claim 10. Additionally, Spencer, as modified, teaches wherein at least one of the plurality of elongated air-directing members is disposed on the at least one connection element (see Spencer’s annotated fig. 2D above. Spencer teaches at least one of the plurality of elongated air-directing members is disposed on the at least one connection element).  
Regarding claim 12, Spencer, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Spencer, as modified, teaches wherein the at least one air-directing device includes at least one frame element configured to increase a stability of the at least one air-directing device and to connect the plurality of elongated air-directing members (see Spencer’s annotated fig. 2C below. Spencer teaches the at least one air-directing device includes a frame element configured to increase a stability of the at least one air-directing device and to connect the plurality of air-directing members).  

    PNG
    media_image4.png
    709
    740
    media_image4.png
    Greyscale

Regarding claim 14, Spencer, as modified, teaches the claimed invention as rejected above in claim 1. Spencer, as modified, does not explicitly teach wherein the mutual spacing is from 20 mm to 30 mm.-4- R.383608 (2178-2340)Serial No. 16/866,791  
However, the instant disclosure fails to provide any criticality in the specific claimed range.
In the Fluid Mechanics art it is old and well known that the area through which fluid flows affects  velocity and pressure (See Bernoulli energy equation; attached NPL).  In the vacuum cleaner of Spencer the spacing between the air directing members affects the velocity and pressure of the airflow throughout the vacuum cleaner. Therefore, the spacing of the members is a result effective variable. In this case, the recognized result is that the spacing of the members affects the pressure and velocity of the air flow through the vacuum cleaner (see Bernoulli’s equation); as the area (i.e. spacing) increases the velocity is reduced and the pressure increases; and vice versa.  Therefore, since the general conditions of the claim, i.e. that there is a spacing between the air directing members, was disclosed in the prior art by Spencer, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the spacing between the air directing members of Spencer to be between 20mm-30mm.
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Spencer, as modified, to have a mutual spacing between the leading edge of each air-directing member and the trailing edge of the adjacent air-directing member in a range of from 20 mm to 30 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IV. A). In the instant case, it does not appear that the device of Spencer, as modified, would operate differently given the claimed ranges because the air-directing device is intended to direct air flow within the apparatus. 
Regarding claim 15, Spencer, as modified, teaches the claimed invention as rejected above in claim 10. Additionally, Spencer, as modified, teaches wherein the at least one air-directing device comprises at least one further connection element configured to connect the plurality of elongated air-directing members and/or the at least one air-directing device to at least one of the collection container and the filter element (see Spencer’s annotated fig. 2D below. Spencer teaches the at least one air-directing device comprises at least one further connection element configured to connect the plurality of elongated air directing members and the at least one air directing device to the collection container).  

    PNG
    media_image6.png
    631
    721
    media_image6.png
    Greyscale

Regarding claim 16, Spencer teaches an air-directing device (figs. 2A-2C, pre-filtration section 215) configured to direct air flow within a cyclone chamber of a suction apparatus (see Spencer’s annotated fig. 2A below. Spencer teaches a portion of the dust carried within the dust-laden air is removed by cyclonic, inertial, and/or centrifugal separation as the air travels along helical paths 7 and 8 (fig. 1A and 1E, col. 5, lines 52-55). Consistent with the interpretation of the cyclone chamber above, Spencer’s pre-filtration section 215 directs air flow within the cyclone chamber. Specifically, Spencer teaches the air travels along flow path j (fig. 2D) through the pre-filtration section 215 to the cyclone inlet manifold (col. 12, lines 15-17). Additionally, consistent with the above interpretation, the pre-filtration section is within the cyclone chamber.), 

    PNG
    media_image2.png
    852
    548
    media_image2.png
    Greyscale

which includes a housing (see Spencer’s annotated fig. 2A below) having an air inlet and an air outlet (fig. 2B, inlet 205 and outlet 245), 

    PNG
    media_image1.png
    872
    604
    media_image1.png
    Greyscale

an electric motor (fig. 2C, motor 255) configured to generate the air flow that enters the housing through the air inlet and exits the housing through the air outlet (figs. 1A-1E schematically illustrate the flow of air through the vacuum.), the cyclone chamber (as noted above, Spencer teaches a cyclone chamber), a collection container (fig. 2A, exterior vessel 210, Spencer teaches a portion of the dust carried within the dust-laden air is removed by cyclonic, inertial, and/or centrifugal separation as the air travels along helical paths 7 and 8 (fig. 1A and 1E, col. 5, lines 52-55).), and a filter element (figs. 2A-2C, the array of cyclonic separators 225 is being interpreted as a filter element), the at least one air-directing device comprising:
a plurality of elongated air-directing members (see Spencer’s annotated fig. 2A below) configured to direct the air flow within the cyclone chamber (Consistent with the interpretation of the cyclone chamber above, Spencer’s pre-filtration section 215 directs air flow within the cyclone chamber. Specifically, Spencer teaches the air travels along flow path j (fig. 2D) through the pre-filtration section 215 to the cyclone inlet manifold (col. 12, lines 15-17). Additionally, consistent with the above interpretation, the pre-filtration section is within the cyclone chamber.), the plurality of elongated air-directing members at least partially surrounding the filter element so as to at least partially obstruct the air flow to the filter element (fig. 2D), 

    PNG
    media_image3.png
    882
    593
    media_image3.png
    Greyscale

wherein each air-directing member of the plurality of elongated air-directing members is spaced apart from adjacent air-directing members of the elongated air-directing members in a non-overlapping manner (fig. 2A) such that there is a circumferential gap, as seen from a longitudinal axis of the air-directing device, between a leading edge of each air-directing member and a trailing edge of the adjacent air-directing member (fig. 2A). 
Additionally, Spencer teaches a mutual spacing between the leading edge of each air-directing member and the trailing edge of the adjacent air-directing member (fig. 2A). 
Spencer does not explicitly teach the mutual spacing is in a range of from 15 mm to 35 mm.-2- R.383608 (2178-2340)Serial No. 16/866,791  
However, the instant disclosure fails to provide any criticality in the specific claimed range.
In the Fluid Mechanics art it is old and well known that the area through which fluid flows affects  velocity and pressure (See Bernoulli energy equation; attached NPL).  In the vacuum cleaner of Spencer the spacing between the air directing members affects the velocity and pressure of the airflow throughout the vacuum cleaner. Therefore, the spacing of the members is a result effective variable. In this case, the recognized result is that the spacing of the members affects the pressure and velocity of the air flow through the vacuum cleaner (see Bernoulli’s equation); as the area (i.e. spacing) increases the velocity is reduced and the pressure increases; and vice versa.  Therefore, since the general conditions of the claim, i.e. that there is a spacing between the air directing members, was disclosed in the prior art by Spencer, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the spacing between the air directing members of Spencer to be between 15mm-35mm.
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Spencer, as modified, to have a mutual spacing between the leading edge of each air-directing member and the trailing edge of the adjacent air-directing member in a range of from 15 mm to 35 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IV. A). In the instant case, it does not appear that the device of Spencer, as modified, would operate differently given the claimed ranges because the air-directing device is intended to direct air flow within the apparatus. 
Regarding claim 17, Spencer, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Spencer, as modified, teaches wherein each air- directing member of the plurality of elongated air-directing members is shaped as a bar, wing, or slat (figs. 2A and 2B).  
Regarding claim 18, Spencer, as modified, teaches the claimed invention as rejected above in claim 16. Additionally, Spencer, as modified, teaches wherein each air- directing member of the plurality of elongated air-directing members is shaped as a bar, wing, or slat (figs. 2A and 2B).  
Regarding claim 19, Spencer, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Spencer, as modified, teaches wherein the mutual spacing is greater than a circumferential length of each air-directing member (fig. 2A; Spencer, as modified, teaches the claimed limitation).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (US Patent 10722832), hereinafter Spencer, in view of NPL1 (Bernoulli Equation), applied to claim 1 above, further in view of Oh et al. (US PGPUB 20040098827), hereinafter Oh.
Regarding claims 7 and 8, Spencer, as modified, teaches the claimed invention as rejected above in claim 1. Additionally, Spencer, as modified, teaches wherein the plurality of elongated air-directing members have an actuation angle relative to an air-directing axis (fig. 2A).  
Spencer, as modified, does not explicitly teach wherein the actuation angle is in a range from 15° to 35°, wherein the range of the actuation angle is from 20° to 30°.
However, the instant disclosure fails to provide any criticality in the specific claimed range.
Oh teaches a grill 70 disposed in the cyclone body 50, wherein the grill 70 includes a grill body 71 and a plurality of air path members 72 disposed in a predetermined slope angle to form an air passage to the air outflow port [0038]. Additionally, Oh teaches a slope angle 310 (fig. 7, paragraph 0041). Further, Oh teaches reducing the slope angle increases the ability of the grill to separate contaminants from the air but would increase the power required to draw air through the grill. Additionally, Oh teaches increasing the slope angle would decrease the separation efficiency of the grill but less power would be required to draw air through the grill. Lastly, Oh teaches an appropriate slope angle can be selected that best suits the particular design objectives [0041].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Spencer to incorporate the teachings of Oh to provide an air-directing device wherein the plurality of elongated air directing members have an actuation angle in the range from 20° to 30°. Doing so would have been a routine experimentation and optimization of a result effective variable. Further, it would have been obvious to arrive at a range from 20° to 30° in order to best suit a particular design objective, such as separation efficiency or power requirement. 
Response to Arguments
4. Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive. 
Regarding the 35 USC 112(a) rejection of claim 19, Applicant argues the Examiner has not explained how or why one of ordinary skill in the art would not have understood the inventor to be in possession of the invention of claim 19 at the time of filing and that “explicit support” is not required by 35 USC 112(a) (bottom of page 6 of the appeal brief). However, given the orientation of the drawings, it is not explicitly clear that support is provided for the limitation of “wherein the mutual spacing is greater than a circumferential length of each air-directing member”. Additionally, the originally filed specification also fails to provide written support for this limitation. See above rejection for more details. 
Regarding the 35 USC 112(b) rejection of claim 19, Applicant argues the meaning of “circumferential length” is clear (page 9 of the appeal brief). In view of the applicant’s arguments, the previous 35 USC 112(b) rejection has been withdrawn. 
Applicant argues the examiner mischaracterized the Spencer reference and that the cyclonic separators would not have reasonably been interpreted by one of ordinary skill in the art as a filter element. Further applicant argues the plain meaning of the term filter is “a porous material through which a liquid or gas is passed in order to separate the fluid from suspended particulate matter”. Applicant argues the cyclonic separators are not formed of a filter material, i.e. a porous material (section 2a, top of page 12 of Appeal Brief). The examiner respectfully disagrees. The claim does not recite “a filter element including a porous filter material”. Rather the claim only recites “a filter element”. The Britannica Dictionary defines filter as “a device that is used to remove something unwanted from a liquid or gas that passes through it”1. Spencer’s cyclonic separators qualify as a “filter element” under broadest reasonable interpretation. Additionally, the claim language does not limit the “filter element” to require a porous filter media. See above rejection for more details.  
Applicant argues the filter stack of Spencer is not at least partially surround by the air-directing members because the only structure in Spencer that could be reasonably considered to be a filter is the filter stack 240 (section 2b, bottom of page 13 of Appeal Brief). The examiner respectfully disagrees. Spencer’s cyclonic separators qualify as a “filter element” and are at least partially surrounded by the air directing members. See above rejection for more details. 
Applicant argues Wolferen teaches away from the claimed mutual spacing. Specifically, applicant argues Wolferen does not teach a result effective variable because the results are specific to the design of Wolferen (section 3, bottom of page 15 of Appeal Brief). Specifically, Applicant argues Wolferen teaches that the distance between vanes should be no more than 1-2 mm, and increasing the distance is discouraged because such increases result in a large pressure decrease. Additionally, Applicant argues Wolferen criticizes and discourages from separating the vanes from one another by more than 1-2 mm. Consequently, since Wolferen teaches away from the claimed invention, the Examiner’s application of the “routine optimization” rationale is inapplicable and, as a result, the rejection of claim 1 is in error (Section 3a, page 16 of the Appeal Brief). This argument is considered moot because Wolferen is no longer relied upon to teach the claim language. See above rejection for more details. 
Applicant argues the result-effective variable analysis is tied to the distances disclosed in Wolferen. Because the results discussed in Wolferen are tied to the distances between the vanes, Wolferen cannot be instructive of the results occurring in embodiments with spacing from which Wolferen teaches away. As a result, the Examiner’s citation of Wolferen as teaching that the spacing between the Spencer slats is a result effective variable is in error (section 3b, pages 17-18 of the Appeal Brief). This argument is considered moot because Wolferen is no longer relied upon to teach the claim language. See above rejection for more details.
Applicant argues the rejections of the dependent claims should also be reversed for depending from claim 1 (page 19 of the Appeal Brief). However, the rejection of claim 1 has been updated. See above rejection for more details. 
Applicant argues the rejection of claim 16 should be reversed for at least the same reasons as those discussed with regard to the rejection of claim 1 (page 19 of the Appeal Brief). However, the rejections of claim 1 and claim 16 have been updated. See above rejection for more details.
Conclusion
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        


    
        
            
    

    
        1 The Britannica Dictionary, entrance 1, https://www.britannica.com/dictionary/filter